



                Exhibit 10.1


RELEASE AND PROTECTIVE COVENANT AGREEMENT


This Release and Protective Covenant Agreement (the “Agreement”) is entered into
by and between RICHARD N. PERETZ (“Executive”) and United Parcel Service, Inc.
(“UPS” or the “Company”). Executive and UPS are collectively referred to herein
as the “Parties.”
WHEREAS, Executive has retired from the Company; and
WHEREAS, Executive and the Company wish to memorialize in writing the terms upon
which Executive shall receive a Release Payment.
THEREFORE, Executive and the Company agree as follows:
1.Date of Retirement. Executive’s employment with the Company and all affiliated
companies ended effective as of February 28, 2020 (the “Retirement Date”). The
end of Executive’s employment constituted a “separation from service” as defined
in Section 409A of the Internal Revenue Code of 1986, as amended, and the
official guidance thereunder (“Section 409A”) as of the Retirement Date.
2.Release Payment. In exchange for Executive’s timely execution and
non-revocation of this Agreement, Executive shall receive $300,000, subject to
all applicable tax withholdings (the “Release Payment”). The Release Payment
shall be paid in a single lump sum on the Company’s first regular payroll date
which is on or immediately follows the thirtieth (30th) day following the date
this Agreement is executed (the “Effective Date”). Other than the Release
Payment and other benefits and payments specified in this Agreement, the Company
shall have no obligation to pay Executive any further compensation or
remuneration, including but not limited to base salary, commissions, bonuses, or
reimbursement for business expenses.
3.Executive Benefits Upon Separation. Executive remains entitled to the
following employee benefits regardless of whether Executive signs this
Agreement:
a.Group Health Insurance Coverage. In accordance with the terms of the
applicable plans, Executive may elect to continue group health insurance
coverage(s) at Executive’s own expense pursuant to COBRA and in accordance with
the group health insurance plan.
b.Incentive Compensation. The term of exercise and other conditions of any stock
options, restricted stock units, or other forms of incentive compensation
previously issued to Executive by the Company shall be governed by the terms of
the applicable incentive plan document and any applicable incentive grant
agreement(s). The conditions of any bonus program in which Executive is a
participant as of the Effective Date shall be governed by the terms of the
applicable bonus program.
c.Indemnification Right. The Company shall indemnify Executive and hold him
harmless for acts or decisions made by him in good faith while performing
services for the Company to the extent provided by its organizational and
governance documents and law, including any rights to insurance benefits under
any Directors & Officers liability insurance policy maintained by the Company.
d.Other Benefits. Except as otherwise expressly stated herein, or provided in
connection with Executive’s retirement from the Company, or as otherwise
required by law, as of the Retirement Date Executive ceased participation in all
employee benefits, plans, policies and practices provided by the Company.
4.Continuing Duties.
a.Post-Retirement Transition. From time to time as may be necessary, Executive
agrees to cooperate in good faith with the Company regarding reasonable
transitional assistance that may be requested by the Company, including but not
limited to (i) answering questions about matters relating to the business of the
Company or its affiliates as to which Executive has knowledge, and (ii)
forwarding to an appropriate person designated by the Company any email,
voicemail message or other communication received by Executive after the
Retirement Date
that relates to the Company, its affiliates, or their respective businesses. The
Company agrees to make reasonable efforts to minimize the burden on Executive
with regard to the foregoing transitional activities, including scheduling
telephone calls and meetings at times and locations that are reasonably
convenient for Executive.
b.Cooperation. As further consideration for the covenants set forth herein,
Executive hereby agrees to reasonably cooperate in good faith with any lawyer,
law firm, or consultant that the Company designates with respect to any
litigation, deposition, hearing, arbitration, inquiry, investigation or other
proceeding, in any jurisdiction arising out of or relating to matters of which
Executive was involved prior to the termination of his employment with the
Company or which Executive gained knowledge of during his employment with the
Company (including, but not limited to, support of the Company’s, or that of any
of its affiliates’, position in defending any general liability-related
lawsuits, employment-related lawsuits or claims concerning which Executive has
knowledge, or audits, investigations, lawsuits, complaints or proceedings by
government entities of state or federal law compliance) where the legal or
financial interests of the Company or any of its affiliates are at material
issue. Executive further covenants that, except with respect to an investigation
or proceeding conducted by a governmental entity or where prohibited by law,
Executive will (i) contact the Company as soon as reasonably practicable, but in
no event longer than seventy two (72) hours, in the event that Executive is
served with or notified of any subpoena, notice or other instruction directing
Executive to appear, or produce documents or other information, in any legal
proceeding involving the Company or any of its affiliates, and (ii) will make no
such appearance or disclosure, unless required by law, until the Company has had
a reasonable opportunity to contest the right of the requesting person or entity
to such appearance or disclosure. The Company shall timely reimburse Executive
for reasonable travel expenses and other reasonable out-of-pocket expenses
associated with Executive’s compliance with the obligations in this paragraph.
The Company will exercise its rights in good faith under this Section 4(b) so as
not to unreasonably interfere with Executive’s professional activities.
5.Release by Executive.
a.In consideration of Executive’s Release Payment, Executive hereby fully and
completely releases, acquits and forever discharges the Company, its affiliates
and related entities, and each of their respective current and former officers,
directors, shareholders, managers, members, partners, employees, agents,
employee benefit plans and fiduciaries, insurers, attorneys, agents, trustees,
professional employer organizations, successors and assigns (each a “Released
Party” and collectively, the “Released Parties”), collectively, separately, and
severally, of and from any and all claims, demands, damages, causes of action,
debts, liabilities, controversies, judgments, and suits of every kind and nature
whatsoever, known or unknown, which Executive has had, now has, or may have
against the Released Parties (or any of them) from the beginning of time through
the date Executive signs this Agreement, with the exception of any claims that
cannot legally be waived by private agreement (the claims released in this
Agreement are collectively referred to as the “Released Claims”). The Released
Claims include: (i) all claims arising under any federal, state or local statute
or ordinance, constitutional provision, public policy or common law, including
all claims under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967 (the “ADEA”), the Equal Pay Act, the
Civil Rights Act of 1866, the Employee Retirement Income Security Act, COBRA,
the Americans with Disabilities Act, the Family and Medical Leave Act, the
Worker Adjustment and Retraining Notification Act, the Georgia Equal Pay Act,
the Georgia Prohibition of Age Discrimination in Employment Act, and the Georgia
Equal Employment for People with Disabilities Code, all as amended; (ii) all
claims arising under discrimination laws, whistleblower laws and laws relating
to violation of public policy, retaliation, or interference with legal rights;
(iii) all claims for compensation of any type whatsoever, including but not
limited to claims for wages, bonuses, commissions, incentive compensation,
equity, vacation, PTO and severance; (iv) all claims arising under tort,
contract and/or quasi-contract law; (v) all claims for monetary or equitable
relief, including but not limited to attorneys’ fees, back pay, front pay,
reinstatement, experts’ fees, medical fees or expenses, costs and disbursements;
and (vi) all claims, counterclaims, demands, debts, actions, causes of action,
suits, expenses, costs, attorneys’ fees, accountants’ fees, damages,
indemnities, obligations and/or liabilities of any nature whatsoever, whether
known or unknown, in law or in equity, which are related to, or directly or
indirectly arise from, the assessment against, or any other application or
possible application to, Executive of any penalties or additional tax under
Section 409A, related in any way to the payments and benefits provided herein.
Executive hereby waives any right to seek or recover any individual relief
(including any money damages, reinstatement, or other relief) in connection with
any of the Released Claims through any charge, complaint, lawsuit, or other
proceeding, whether commenced or maintained by Executive or by any other person
or entity, with the exception of any right to seek an award pursuant to Section
21F of the Securities Exchange Act of 1934.
b.Release of ADEA Claims. The Released Claims include any claims Executive may
have against any of the Released Parties under the ADEA. Executive has twenty
one (21) calendar days to consider this Agreement and decide whether to sign it
(the “Consideration Period”). If Executive decides to sign this Agreement before
the expiration of the Consideration Period, which is solely Executive’s choice,
Executive represents that his decision is knowing and voluntary. Executive
agrees that any revisions made to this Agreement after it was initially
delivered to Executive, whether material or immaterial, do not restart the
Consideration Period. Company advises Executive to consult with an attorney
prior to signing this Agreement.
c.Right to Revoke. Executive may revoke this Agreement within seven (7) calendar
days after Executive has signed it. This Agreement will not become effective or
enforceable until the eighth (8th) calendar day after Executive has signed this
Agreement without having revoked it (the “Effective Date”). If Executive chooses
to revoke this Agreement, Executive must notify the Company in writing addressed
to the Company’s designated agent for this purpose:
Norman M. Brothers Jr.
Senior Vice President, General Counsel
and Corporate Secretary
UPS
55 Glenlake Parkway NE
Atlanta, Georgia 30328






Any such notice of revocation must be delivered to the Company at the foregoing
address in a manner calculated to ensure receipt prior to 11:59 p.m. on the day
prior to the Effective Date. If Executive revokes this Agreement, Executive will
not be entitled to the benefits provided herein.
d.Unknown Claims. Executive understands that the Released Claims may be known or
unknown to him at the time of his execution of this Agreement. It is Executive’s
knowing and voluntary intent, even though he recognizes that someday he might
learn that some or all of the facts he currently believes to be true are untrue
and even though he might then regret having signed this Agreement. Nevertheless,
Executive is assuming that risk and Executive agrees that this Agreement shall
remain effective in all respects in any such case. Executive expressly waives
all rights he might have under any law that is intended to protect Executive
from waiving unknown claims. Executive understands the significance of doing so.
e.Claims Not Released. Executive understands and agrees that this Section 5 does
not release any claims that the law does not permit Executive to release.
Executive further understands and agrees that he is not releasing any claim that
relates to: (i) his right to enforce this Agreement; (ii) his right, if any, to
claim government-provided unemployment benefits; or (iii) any rights or claims
which may arise or accrue after Executive signs this Agreement.
f.Covenant Not to Sue. Except as otherwise provided in Section 8 below,
Executive promises that he will not file, instigate or participate in any
proceeding against any of the Released Parties relating to any of the Released
Claims. In the event Executive breaches the covenant contained in this Section
5(f), Executive agrees to indemnify the Released Parties for all damages and
expenses, including attorneys’ fees, incurred by any Released Parties in
defending, participating in or investigating any matter or proceeding covered by
this Section 5(f).
6.Representations by Executive.
a.Executive represents and warrants to the Released Parties that Executive has
read this Agreement and fully understands the effect hereof, that Executive
executes this Agreement of Executive’s own free will and accord for the
consideration set forth herein, and that Executive is not relying on any
representations whatsoever of the Company, other than those set forth herein, as
an inducement to enter into this Agreement.
b.Executive further represents and warrants to the Released Parties that no
litigation or other proceeding has been filed or is pending by the Executive
against the Released Parties; that no person or entity other than Executive has
or has had any interest in the matters released herein; that Executive has the
sole right,
capacity, and exclusive authority to execute this Agreement; that Executive has
not sold, assigned, transferred, conveyed or otherwise disposed of any of the
claims, demands, obligations, or causes of action released herein; and that no
child support order, garnishment orders, or other orders requiring Executive to
pay money to any other person are now in effect.
c.Executive represents and warrants to the Released Parties that Executive has
not suffered any discrimination on account of his age, sex, race, national
origin, marital status, sexual orientation, or any other protected status, and
none of these ever has been an adverse factor used against Executive by any
Released Party. Executive has not suffered any job-related wrongs or injuries
for which he might still be entitled to compensation or relief, such as an
injury for which Executive might receive a workers’ compensation award in the
future. Executive has properly reported all hours that he has worked and has
already been paid all wages, overtime, commissions, compensation, benefits, and
other amounts that the Company or any Released Party has ever owed him, except
for unpaid amounts or benefits expressly payable under the terms of this
Agreement. To the best of Executive’s knowledge, all of the factual allegations
he made that induced the Company to enter into this Agreement are true in all
material respects.
7.Restrictive Covenants.
a.Acknowledgments.


i. Key Employee. Executive acknowledges and agrees that, by reason of his highly
specialized skillset and the Company’s investment of time, training, money,
trust, and exposure to Confidential Information, Executive was intimately
involved in the planning and direction of the Company’s global business
operations.
ii.Consideration. Executive acknowledges and agrees that his execution of and
compliance with this Agreement are material factors in the Company’s decision to
make the Release Payment, which constitutes good and valuable consideration for
the covenants set forth in this Agreement.
iii.Potential Unfair Competition. Executive acknowledges and agrees that, as a
result of his receipt of Confidential Information, his role at UPS, and his
relationships with UPS customers and employees, Executive would have an unfair
competitive advantage if Executive were to violate this Agreement.
iv.No Undue Hardship. Executive acknowledges and agrees that Executive possesses
marketable skills and abilities that will enable him to find suitable employment
without violating the covenants set forth in this Agreement.
v.Voluntary Execution. Executive acknowledges and affirms that Executive is
executing this Agreement voluntarily, that Executive has read this Agreement
carefully, that Executive has had a full and reasonable opportunity to consider
this Agreement (including an opportunity to consult with legal counsel), and
that Executive has not been pressured or in any way coerced, threatened or
intimidated into signing this Agreement.
b.Definitions.


i. “Company” means United Parcel Service, Inc., a Delaware corporation with its
principal place of business in Atlanta, Georgia, and all of its Affiliates (as
defined in O.C.G.A. § 13-8-51(1)).
ii.“Confidential Information” means all information regarding the Company, its
activities, businesses or customers which Executive learned as a result of his
employment, that is valuable to the Company and that is not generally disclosed
by practice or authority to persons not employed or otherwise engaged by the
Company, but that does not rise to the level of a Trade Secret. “Confidential
Information” shall include, but is not limited to, financial plans and data;
legal affairs; management planning information; business plans; acquisition
plans; operational methods and technology; market studies; marketing plans or
strategies; product development techniques or plans; customer lists; details of
customer contracts; current and anticipated customer requirements and
specifications; customer pricing and profitability data; past, current and
planned research and development; employee-related information and new personnel
acquisition plans. “Confidential Information” shall
not include information that is or becomes generally available to the public by
the act of one who has the right to disclose such information without violating
any right or privilege of the Company. However, although certain information may
be generally known in the relevant industry, the fact that the Company uses such
information may not be so known and in such instance the information would
compromise Confidential Information. This definition shall not limit any
definition of “confidential information” or any equivalent term under applicable
state or federal law.
iii.“Protected Customers” means customers or actively sought potential customers
with whom Executive had material contact, which shall include customers or
actively sought potential customers (A) who Executive dealt with on behalf of
the Company; (B) whose dealings with the Company are or were coordinated or
supervised by Executive; or (C) about whom Executive obtained Confidential
Information as a result of his employment with the Company.
iv.“Protected Employee” means any person who was employed with the Company on,
or within six (6) months before, the date of any solicitation or attempted
solicitation by Executive.
v.“Restricted Competitors” means the companies and/or organizations, and any of
their affiliates and related entities, listed on the document entitled “List Of
Restricted Competitors” provided to Executive separately by the Company, and
hereby incorporated fully herein by this reference.
vi.“Restricted Period” means a period of two (2) years after Executive’s
employment with UPS ended.
vii. “Trade Secret” means all of the Company’s information that Executive
learned about as a result of his employment, without regard to form, including,
but not limited to, technical or nontechnical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, distribution lists or a list of
actual or potential customers, advertisers or suppliers, that (A) derives
economic value, actual or potential, from not being generally known to the
public or to other persons who can obtain economic value from its disclosure or
use; and (B) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy. This definition shall not limit any
definition of “trade secrets” or any equivalent term under applicable law.
c.Non-Disclosure and Prohibition Against Use of Confidential Information. Except
as otherwise provided in Section 8 below, Executive agrees that Executive will
not, directly or indirectly, reveal, divulge, or disclose any Confidential
Information or Trade Secrets to any person or entity not expressly authorized by
the Company to receive such information. Executive further agrees that Executive
will not, directly or indirectly, use or make use of any Confidential
Information or Trade Secrets in connection with any business activity other than
business activities that Executive pursues on behalf of the Company. Executive
acknowledges and agrees that this Agreement is not intended to, and does not,
alter either the Company’s rights or his obligations under any state or federal
statutory or common law regarding trade secrets and unfair trade practices.
Executive’s obligations as set forth in this Agreement are in addition to any
other obligations Executive may have to protect Confidential Information and
Trade Secrets, and such obligations will continue for so long as the information
in question continues to constitute Confidential Information or Trade Secrets.
d.Non-Solicitation of Protected Employees. During the Restricted Period,
Executive will not, without the prior written consent of the Company, directly
or indirectly, solicit or induce or attempt to solicit or induce any Protected
Employee to terminate his/her employment relationship with the Company or to
enter into employment with Executive or any other person or entity.
e.Non-Solicitation of Protected Customers. During the Restricted Period,
Executive will not, without the prior written consent of the Company, directly
or indirectly, solicit, divert, take away or attempt to solicit, divert or take
away a Protected Customer for purposes of providing products and services that
are competitive with those provided by the Company.
f.Covenant Not to Compete. During the Restricted Period, Executive will not,
without the prior written consent of the Company, (i) work for a Restricted
Competitor; (ii) provide advice or consulting services to a Restricted
Competitor; or (iii) otherwise provide services to a Restricted Competitor that
are similar to those services that Executive provided to the Company and that
are competitive with the transportation, delivery or
logistics services provided by the Company during his employment. Executive
understands and agrees that this non-compete provision is limited to the
geographic area where the Company did business during his employment.
g.Non-Disparagement. Except as otherwise provided in Section 8 below, Executive
will not make any statements that are derogatory or disparaging towards any of
the Released Parties. For the purposes of this Agreement, the term “disparage”
includes, without limitation, comments or statements made in any manner or
medium (including, without limitation, to the press and/or media, the Released
Parties or any individual or entity) which would adversely affect in any manner
(i) the conduct of the business of any of the Released Parties (including,
without limitation, any Released Party’s business plans or prospects) or (ii)
the business reputation of any Released Party.
h.Severability/Reformation. Executive acknowledges and agrees that the
protective covenants in this Section 7 are reasonable in time, scope and all
other respects and that they will be considered and construed as separate and
independent covenants. Should any part or provision of any of the protective
covenants in this Section 7 be held invalid, void or unenforceable in any court
of competent jurisdiction, Executive understands and agrees that such
invalidity, voidness or unenforceability does not invalidate, void or otherwise
render unenforceable any other part or provision of this Agreement. Executive
further agrees that, in the event any court of competent jurisdiction finds any
of the protective covenants in this Section 7 to be invalid or unenforceable (in
whole or in part), the invalid or unreasonable term must be modified or
redefined, or a new enforceable term provided, so that the protective covenants
in this Section 7 are enforceable to the fullest extent permitted by law.
i.Tolling During Litigation. Executive understands and agrees that if Executive
violates any of the protective covenants in this Section 7, the period of
restriction applicable to each obligation violated will not run during any
litigation over such violation, provided that such litigation was initiated
during the period of the restriction.
j.Remedies. The parties acknowledge that the restrictions contained in this
Section 7 are reasonable and appropriate for the protection of the Company’s
legitimate business interests, and that they will not unduly impair Executive’s
ability to find other employment. Executive acknowledges and agrees that, in the
event of a violation of one or more of Executive’s covenants in this Section 7,
in addition to and not in lieu of any other remedy to which the Company may be
entitled, the Company shall be permitted to seek and obtain immediate injunctive
relief, restraining further breach by Executive, in a court of competent
jurisdiction, and without the necessity for posting of a bond or other security.
In addition to and not in lieu of any other remedy to which the Company may be
entitled, no further payments or benefits of any kind that would otherwise inure
to Executive pursuant to Section 2 of this Agreement shall accrue or be owed.


8.Permitted Disclosures. Nothing contained in this Agreement limits Executive’s
ability to file a charge or complaint with the Equal Employment Opportunity
Commission or any other federal, state or local governmental agency or
commission (collectively, “Government Agencies”), or prevents Executive from
providing truthful testimony in response to a lawfully issued subpoena or court
order. Further, this Agreement does not limit Executive’s ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company. Executive is
hereby notified that under the Defend Trade Secrets Act: (a) no individual will
be held criminally or civilly liable under federal or state trade secret law for
disclosure of a trade secret (as defined in the Economic Espionage Act) that is:
(i) made in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney, and made solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal so that it is not made public; and (b) an individual
who pursues a lawsuit for retaliation by an employer for reporting a suspected
violation of the law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual files any document containing the trade secret under seal, and does
not disclose the trade secret, except as permitted by court order.
9.Return of Materials. Upon request from the Company, Executive agrees to return
all materials, documents, and information in his possession or control relating
to the Company without retaining any copies in
either electronic or hard copy form. Executive also agrees that upon request
from the Company, Executive will return all materials, documents, and
information that Executive received or created in connection with his work as an
employee of the Company, including but not limited to Confidential Information
and Trade Secrets. Such documents, materials and information shall include,
without limitation, documents, materials, equipment, keys, credit cards,
financial information, correspondence, computer equipment and data, and other
documents and things belonging to the Company, including but not limited to
Confidential Information and Trade Secrets.
10.No Admission of Liability. Executive agrees not to assert that this Agreement
is an admission of guilt or wrongdoing by the Company or any Released Party, and
Executive acknowledges that the Company and the Released Parties deny that they
have engaged in wrongdoing of any kind or nature.
11.Age Representation. Executive is over age (40) forty at the time of signing
this Agreement.
12.Confidentiality of Agreement. Executive will treat the terms of this
Agreement, and the circumstances of Executive’s separation from employment, as
confidential and will not disclose the terms or circumstances thereof to anyone
except Executive’s spouse, attorney, accountant or financial advisor, or except
as may be required by law or agreed to in writing by the Company (provided that,
in the event of such disclosure, Executive shall notify Executive’s spouse,
attorney, accountant and/or financial advisor of the confidential nature of this
Agreement and the circumstances of Executive’s separation from employment).
Nothing in this Agreement shall be deemed to prohibit Executive from
communicating or cooperating with any governmental agency.
13.Taxation and Withholding; 409A Compliance.
a.Executive acknowledges that payments and benefits hereunder may be taxable and
that the Company makes no representation or warranty regarding the income tax
effects of any payment or benefit provided hereunder. Executive shall be solely
responsible for any tax liability with respect to all payments and benefits
provided under this Agreement. The Company may withhold from any amounts payable
under this Agreement such federal, state or local taxes as shall be required to
be withheld pursuant to any applicable law or regulation.
b.If a payment date that complies with Section 409A is not otherwise provided
herein for any payment (in cash or in-kind) or reimbursement that would
otherwise constitute “deferred compensation” under Section 409A, then such
payment or reimbursement, to the extent such payment or reimbursement becomes
due hereunder, shall in all events be made not later than two and one half (2½)
months after the end of the later of the fiscal year or the calendar year in
which the payment or reimbursement is no longer subject to a substantial risk of
forfeiture.
c.It is the intention of both Executive and the Company that the benefits and
rights to which Executive is entitled pursuant to this Agreement are exempt from
or comply with Section 409A, to the extent that the requirements of Section 409A
are applicable thereto, and the provisions of this Agreement shall be construed
in a manner consistent with that intention. If Executive or the Company believe,
at any time, that any such benefit or right that is subject to Section 409A does
not so comply, Executive or the Company shall promptly advise the other and
shall negotiate reasonably and in good faith to amend the terms of such benefits
and rights such that they comply with Section 409A (with the most limited
possible economic effect on Executive and the Company).
d.Notwithstanding any time of payment otherwise designated in this Agreement, if
on the Retirement Date Executive is a “specified employee” within the meaning of
Section 409A, any amounts payable to Executive by reason of Executive’s
“separation from service” with the Company will not be paid to Executive until
the date that is six (6) months and one (1) day following Executive’s separation
from service to the extent required by Section 409A.
14.Severability. In the event any portion or clause of this Agreement is deemed
invalid or unenforceable in a court of law, the remainder of the Agreement shall
be severed from the invalid or unenforceable portion.
15.Entire Agreement. Except as otherwise expressly provided in this Agreement,
any prior agreement (whether written or oral) between the parties with respect
to the subject matter of this Agreement is null
and void, as this Agreement expresses the entire agreement of the parties with
respect to its subject matter. This Agreement may only be modified in writing
signed by both Parties.
16.Assignment. This Agreement shall accrue to the benefit of the Company and its
successors and assigns, and shall be freely assignable to any entity with which
the Company may merge or otherwise combine, or to which the Company may transfer
substantial assets. This Agreement is personal to Executive and may not be
assigned by Executive.
17.Governing Law. This Agreement shall be construed in accordance with, and
governed by, the laws of the State of Georgia.
18.Interpretation. This Agreement shall be construed as a whole according to its
fair meaning. It shall not be construed strictly for or against Executive or any
Released Party. Unless the context indicates otherwise, the singular or plural
number shall be deemed to include the other. Captions are intended solely for
convenience of reference and shall not be used in the interpretation of this
Agreement.
19.Counterparts. This Agreement may be executed in counterparts, including those
transmitted by electronic means, each of which shall be deemed an original and
all of which taken together shall constitute one and the same document.
20.Further Pursuit of Claims Under Company EDR Program. Executive understands
that by signing this Agreement Executive is waiving any rights pursuant to the
Company’s Employee Dispute Resolution Program (“EDR”) to challenge or seek
reconsideration of any employment action occurring prior to the date Executive
executes this Agreement or to seek reconsideration of the terms of this
Agreement.
21.Authorizations. The Parties hereby represent and warrant that it or he (as
applicable) has the power and authority to execute, deliver and perform this
Agreement, that this Agreement has been duly authorized by all necessary
corporate action on the part of such Party, that this Agreement constitutes a
legal, valid and binding obligation of each such Party and that the execution,
delivery and performance of this Agreement by such Party does not contravene or
conflict with any provision of law or of its charter or bylaws or any material
agreement, instrument or order binding on such Party.


[Signature Page Follows]




















































[Signature Page to Release and Protective Covenant Agreement]


IN WITNESS WHEREOF, the Parties have executed this Agreement effective on the
Effective Date.


United Parcel Service, Inc.


By: /s/ Norman M. Brothers, Jr.
Title: General Counsel and Corporate Secretary
Date: March 26, 2020








/s/ Richard N. Peretz


RICHARD N. PERETZ


Date: March 26, 2020 







